People v Branch (2021 NY Slip Op 00186)





People v Branch


2021 NY Slip Op 00186


Decided on January 13, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 13, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ROBERT J. MILLER
COLLEEN D. DUFFY
PAUL WOOTEN, JJ.


2005-11473 
2005-11474
2006-02975
 (Ind. No. 6114)

[*1]The People of the State of New York, respondent,
vGeorge Branch, appellant.


George Branch, Comstock, NY, appellant pro se.
Madeline Singas, District Attorney, Mineola, NY (Jason R. Richards and Mary Faldich of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 6, 1989 (People v Branch, 155 AD2d 473), affirming two judgments of the County Court, Nassau County, both rendered June 10, 1986, and an order of the same court entered November 4, 1987.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., MILLER, DUFFY and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court